 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 597 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2009 
Mr. King of Iowa submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require the Committee on Rules to conduct its meetings and hearings in the Hall of the House, and for other purposes. 
 
 
That rule IV of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
8.Notwithstanding any other provision of this rule, the Committee on Rules shall conduct all of its meetings and hearings in the Hall of the House. All such meetings and hearings shall be open to the public and to coverage by audio and visual means unless disclosure of matters to be considered would endanger national security, would compromise sensitive law enforcement information, or otherwise would violate a law or rule of the House. . 
 
